 In the Matterof BEAUMONTMILLS,INC., EMPLOYERandLOCAL UNIONNo. 136, INTERNATIONAL BROTI3ERI-IOOD OF ELECTRICALWORKERS,PETITIONERCaseNo. 10-RC-54.4.Decided July 21,19.19DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Shally O. Wise,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed with the exceptionnoted below.'Upon the entire record in this case the Board 2 finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit of all employees in the Em-ployer's power plant and water filter plant at Childersburg, Ala-bama, including turbine, switchboard, condenser, bulldozer, and filterplant operators, the chief electrician, and the shift electricians.This proceeding 'concerns the Employer's rayon manufacturingoperations at Childersburg, Alabama.As of April 21, 1949, the dateof the hearing in this case, the Employer's main plant was still under1 At the hearing, the United Textile Workers of America, AFL, herein called the TextileWorkers,moved to intervene on the basis of its representation in other plants ofthe Employer, and its general interest in organizing employees in the rayon industry.The hearing officer granted the motion.As the Textile Workers offered no proof of rep-resentation,nor showed any other valid basis for its intervention,we find that its partici-pation in the hearing was improper.Accordingly, we hereby reverse the hearing officerand deny the Textile Workers' motion for intervention.SeeMatter of Bank of America,N. T. & S. A., 71 N.L. R. B. 342.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended, the Board has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Reynolds and Gray].85 N. L.R. B., No. 62.316 BEAUNIT MILLS, INC.317construction.However, the power and water filter plants, which areseparate buildings located some distance from the main plant, werein operation and, with minor exceptions, already fully staffed withpermanent employees.3When production starts, the power and waterfilter plants will supply the Employer's main plant with compressedair, steam, electricity, water, and similar elements, all of which will beused in the process of manufacturing rayon.The Employer contends that the unit sought by the Petitioner is in-appropriate because the bargaining pattern in the industry is on aplant-wide basis, its other plants are likewise organized on a plant-wide:basis, and its manufacturing operations will later be highly inte-grated with the operations of the power and water filter plants.Wefind no merit in these contentions.With the exception of the employees noted below, the Petitionerseeks to represent a conventional powerhouse unit.The employees inthe powerhouse are separately supervised and perform the usual dutiesrelating to powerhouse operations.The Board has frequently foundthat power plant employees constitute an appropriate unit for col-lective bargaining purposes, because they are a homogeneous andclearly identifiable group .4The Petitioner would include in the unit the chief electrician andthe shift electricians.When manufacturing operations commencerthese employees, under the supervision of the plant engineer, will doelectrical maintenance work throughout the plants. It was estimatedthat 95 percent of their time would be spent working in the main plant,the remaining 5 percent in the powerhouse.At no time would theybe under the supervision of the power plant superintendent.As theirduties are separate and distinct from the powerhouse employees, andas they are separately supervised, we shall exclude them from the unit.The Petitioner would also include the bulldozer operator in the unit.At the time of the hearing, there was one bulldozer operator, who didnot work in the powerhouse although he helped unload coal from rail-road cars and bulldozed it into large piles for eventual use in thepowerhouse.He is currently under the supervision of the power plantsuperintendent.The record indicates, however, that when manufac-turing operations start, the bulldozer operator will also be assignedtasks that are not connected with the operations of the powerhouse,although he may continue to be supervised by the power plant super-intendent.As the bulldozer operator is not a traditional member of'The Employer expected that the main plant would start producingrayon in the firstweek of May 1949, and that within6monthsthereafter the plantwould be in fullproduction.4Matter ofGeneral Motors Corporation,76 N. L.It.B. 879, and cases cited therein.See alsoMatter of Celanese Corporationof America,78 N. L. It.B. 1047;Matter of Mal-linckrodtChemical Works,84 N. L. It. B. 291. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe powerhouse unit, and as he does not share the close community ofinterestamongpowerhouse employees, we shall exclude him from theunit.Finally, the Petitioner would include in the unit the water filterplant operators.5These employees, under the supervision of thepower plant superintendent, are in charge of three closely relatedoperations : the river pumping station, the water reservoir, and thewater filter plant.During the course of these three operations, waterispumped from the river, filtered, softened, chlorinated, and thenstored for use either in the power plant or the main plant.The dutiesof these operators involve the starting and stopping of pumps andperforming minor maintenance work.Although the water filterplant operators are not a part of the traditional powerhouse unit, theyshare common supervision with the powerhouse employees and per-form functions closely integrated with the operations of the powerplant.As it appears that their interests are more closely allied tothe power plant employees than -to the productionand maintenanceemployees, we shall include them in the unit.Accordingly, we find that all employees in the Employer's powerand water filter plants at Childersburg, Alabama, including the tur-bine, switchboard, condenser, and water filter plant operators, butexcluding the chief electrician, shift electricians, the bulldozer op-erator, guards, professional employees, and all supervisors as definedin the Act, constitute an appropriate unit for the purposes of collectivebargaining.6DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in the5 At the time of the hearing there was one such employee.The Employer expected,however, to hire three more when manufacturing operations commenced.6 Cf.Matter of Celanese Corporation of America,84 N. L.R. B. 207, where the Boardfound that an alleged powerhouse unit in this same industry was inappropriate becauseit consisted of a heterogeneous group of variously supervised employees performing diverseand unrelated duties.TThe compliance status of Local Union No. 136 has lapsed since the hearing in thismatter.In the event it fails to renew its compliance with Section 9 (h) within 2weeks from the (late of this Direction,the Regional Director is to advise the Boardto that effect.No election shall be conducted unless and until compliance has beenrenewed. BEAUNIT MILLS,INC.319unit found appropriate in paragraph numbered 4,above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election,including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement,to determine whetheror not they desire to be represented,for purposes of collective bargain-ing, by Local Union No.136; International Brotherhood of ElectricalWorkers.